996 So. 2d 1122 (2008)
GLENCOE EDUCATION FOUNDATION, INC. d/b/a Virgil Brown Glencoe Charter School
v.
CLERK OF COURT AND RECORDER OF MORTGAGES FOR the PARISH OF ST. MARY, Louisiana, Lamar Contractors, Inc., Mayeux's Air Conditioning & Heating, Inc., Brown Drywall and Coating, Inc., the Sherwin-Williams Company, Chuckleberry's Commercial Floors, Inc., Premier Steel Fabrication & Construction, LLC, and the Hartford Casualty Insurance Company.
No. 2008-CC-2892.
Supreme Court of Louisiana.
December 12, 2008.
Stay denied; Writ denied.
TRAYLOR, J., would grant the writ application and reinstate the trial court's ruling.